DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 5, the recitation of the “first driven wheel” and “second driven wheel” states that it is “for recording relative movement between… (first friction wheel and the horizontal arc-shaped slide) and (second fruction wheel and the vertical arc-shaped slide)”. 
Turning to the specification (0009), the recitation only restates this recitation with no further explanation. It is unclear how the driven wheels “record” relative motion, as the driven wheels are recited as being rubber wheels. The optical encoders of (0014) are disclosed as the elements which provide recording of the relative motion. For examination, it is believed these elements were meant to correction will be required to clarify the specifics of the claim to read properly and provide the recited functionality.

Allowable Subject Matter// Reasons for Allowance

Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejection of record.

The following is an examiner’s statement of reasons for allowance:

If claim 5 were rewritten to overcome the 112 rejection of record, the closest reasonable prior art, see cited references to Fischer et al (US 2011/0077504) and Madhani et al (US 2016/0100900) fails to disclose or teach an MRI-compatible stereotactic surgery device including an RMC stage with base plate, horizontal and vertical arc slides, wherein the horizontal and vertical stages are situated on each arc-shaped slide. These stages include an MRI-compatible friction wheel and driven wheel, and wherein an optical encoder to record the motion of each set of friction and driven wheels as they move along the arc-shaped slides. Additionally, wherein a guiding element is fixed on the vertical sliding stage of the RCM stage to guide a surgical cannula along any one of three directions.
References like those to Fischer et al and Madhani et al include sliding stages, and even some arc-shaped stage elements allowing for sliding motion of a guide along the various directions, as well as elements which include refinement of the guide for cannula utilization, but fail to disclose the friction/drive wheel pairings with optical encoding of the relative motion along each direction along the respective arc-shaped elements of the sliding stages. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793